Citation Nr: 0611965	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression, to include 
on a secondary basis due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January to May 
24, 1973, and had active service from May 25, 1973 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in August 2003, and a substantive appeal was 
received in September 2003.  The veteran testified at a Board 
hearing at the RO in March 2005.

The Board notes that a November 1991 Board decision denied 
entitlement to service connection for latent-type 
schizophrenia; a July 1983 Board decision denied entitlement 
to service connection for a psychiatric disorder; and, an 
April 1985 Board decision denied entitlement to service 
connection for an acquired psychiatric disorder.  Thus, 
although the Board has made three previous determinations 
denying entitlement to service connection for psychiatric 
disability, the current claim for depression is not 
considered a claim to reopen.  As will be discussed in more 
detail below, the November 2002 claim for compensation was 
filed pursuant to a secondary theory of entitlement.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issue on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

The veteran is claiming entitlement to service connection for 
depression on the basis that such disability is secondary to 
his service-connected disabilities.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  See Allen, supra.  
The Board notes, however, that at the March 2005 Board 
hearing, the veteran also offered testimony in an attempt to 
establish entitlement to service connection on a direct 
basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection is in effect for postoperative status 
removal of the proximal portion of the base of the 5th 
metatarsal, secondary to old nonunion fracture with evidence 
of callus left foot, rated 30 percent disabling, effective 
March 1996; right knee condition associated with 
postoperative status, removal of the proximal portion of the 
base of the 5th metatarsal, secondary to old nonunion 
fracture with evidence of callus left foot, rated 
noncompensably disabling effective September 1997, and 10 
percent disabling, effective May 2001; and low back condition 
associated with postoperative status, removal of the proximal 
portion of the base of the 5th metatarsal base, secondary to 
old nonunion fracture, with evidence of callus, left foot, 
rated noncompensably disabling effective September 1997, and 
10 percent disabling effective May 2001.

In support of his previous claims of service connection for 
psychiatric disability, the veteran submitted medical 
opinions from his treating VA Clinical Psychologist, Dr. 
Julian Libet.  In support of his current claim, the veteran 
submitted a November 2002 opinion from Dr. Libet which opines 
that the veteran has suffered several medical, aggravating 
conditions, including chronic low back pain, knee arthralgia, 
metatarsalgia, and GI reflux disorder, which have induced 
chronic depressive and anxiety symptoms, and the diagnosis 
rendered was adjustment disorder with mixed anxiety and 
depressed mood.  In acknowledging this opinion from the 
veteran's treating psychologist, the Board has determined 
that the veteran should be afforded a VA psychiatric 
examination with a licensed psychiatrist to determine the 
etiology of his diagnosed psychiatric disorder, to include 
whether the veteran's psychiatric disorder is as a result of 
any of his service connected disabilities.  Id.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Since the 
appeal is being remanded for VA examination, it is 
appropriate to also direct that the RO furnish proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted, and also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
psychiatric examination with a VA 
psychiatrist to determine the nature and 
etiology of the claimed psychiatric 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  After reviewing the claims 
file, to include service medical records 
and the opinions offered by Dr. Libet, 
and examining the veteran, the examiner 
should opine as to the following:

(a)  whether it is as likely as not (a 
50% or higher degree of probability) the 
veteran's psychiatric disability is due 
to service or any incident therein;

(b)  whether it is as likely as not (a 
50% or higher degree of probability) the 
veteran's psychiatric disability was 
caused by or aggravated by his service-
connected disabilities, to include 
postoperative status removal of the 
proximal portion of the base of the 5th 
metatarsal, right knee disability, and 
low back disability.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

3.  Review the expanded record and 
determine if service connection is 
warranted for the claimed disability.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


